--------------------------------------------------------------------------------

Exhibit 10.03



Share Transfer and Note Cancellation Agreement
 
This Share Transfer and Note Cancellation Agreement (this “Agreement”) is made
as of April 30, 2020, by and between ACM Research, Inc. (“ACM”) and Shengxin
(Shanghai) Management Consulting Limited Partnership (“SMC,” and together with
ACM, the “Parties”).
 
Recitals
 
A.     On March 30, 2018, the Parties, together with ACM Research (Shanghai),
Inc. (“ACM Shanghai”), entered into a warrant exercise agreement (the “Warrant
Exercise Agreement”) pursuant to which SMC exercised in full an outstanding
warrant dated March 14, 2017 to purchase from ACM a total of 397,502 shares (the
“Initial Warrant Shares”) of ACM’s Class A common stock (“Class A Common Stock”)
for an aggregate purchase price of $2,981,259.26, which aggregate purchase price
was paid by SMC’s issuance of a senior secured promissory note dated March 30,
2018 in the principal amount of $2,981,259.26 made and delivered, upon the order
of ACM, to ACM Shanghai (the “SMC Note”).
 
B.      Pursuant to an equity purchase agreement dated August 14, 2019, ACM
acquired from SMC a total of 154,821 of the Initial Warrant Shares for an
aggregate purchase price of $2,042,863.10, of which purchase price a total of
$1,161,157.50 was, in accordance with the terms of the Security Covenant,
applied to reduce the principal amount outstanding under the SMC Note to
$1,820,101.76.
 
C.      Pursuant to a note assignment and cancellation agreement dated as of the
date hereof among ACM, ACM Shanghai and SMC, ACM Shanghai is assigning and
transferring to ACM all of ACM Shanghai’s rights, title and interest in and to
the SMC Note.
 
D.     The Parties wish to set forth the terms pursuant to which SMC will
transfer the remaining 242,681 of the Initial Warrant Shares currently held by
SMC (the “Remaining Warrant Shares”) to ACM in exchange for consideration as
described herein, subject to all approvals required from regulatory authorities
of the People’s Republic of China, prior to the Approval Deadline (as defined
below).
 
In consideration of the mutual covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.       Surrender of, and Consideration for, Remaining Warrant Shares.
 
1.1    Surrender. On April 30, 2020 (the “Effective Date”), SMC shall assign,
transfer, convey and surrender all of its rights, title and interest in and to
the Remaining Warrant Shares to ACM, against the consideration set forth in
Subsection 1.2. Thereafter, the Remaining Warrant Shares shall initially have
the status of treasury shares, which are authorized and issued, but not
outstanding, shares of Class A Common Stock.
 
1.2    Consideration. It is intended by the Parties that the consideration
deliverable to SMC in exchange for the Remaining Warrant Shares surrendered to
ACM in accordance with Subsection 1.1¸ as determined in accordance with the
procedures set forth in Section 2, shall consist of one of the alternatives set
forth in this Subsection 1.2. Any such alternative is subject to, and no such
alternative may be implemented without, any and all approvals (the “Required
Approvals”) required of governmental department and other regulatory bodies of
the People’s Republic of China (collectively, the “Regulators”).
 

--------------------------------------------------------------------------------

(a)    Alternative A. The following proposed rights and benefits to SMC, as they
may be subsequently modified in writing pursuant to the request of the
Regulators and with the agreement of ACM and SMC, are collectively referred to
as the “Alternative A Consideration”:
 


(i)
ACM shall cancel the SMC Note and thereby irrevocably and unconditionally
release and forever discharge SMC of and from any and all rights, obligations,
promises, agreements, debts, losses, controversies, claims, causes of action,
liabilities, damages and expenses of any nature whatsoever, whether known or
unknown and whether asserted or unasserted, that ACM ever had or may have
against SMC arising under the SMC Note;

 


(ii)
ACM shall issue to SMC a warrant to purchase up to 242,681 shares of Class A
Common Stock (“New Warrant Shares”) at a purchase price per share of $7.50; and

 


(iii)
ACM shall either (A) amend the Registration Rights Agreement dated as of
March 10, 2017 (the “Registration Rights Agreement”), pursuant to which ACM
granted to SMC certain incidental, or piggyback, rights to offer and sell any or
all of the Initial Warrant Shares pursuant to a registration statement filed
under the U.S. Securities Act of 1933 (the “Securities Act”), to provide such
registration rights to SMC with respect to the New Warrant Shares or (B) enter
into a registration rights agreement pursuant to which ACM shall grant to SMC
registration rights with respect to the New Warrant Shares substantially similar
to the registration rights previously granted to SMC under the Registration
Rights Agreement with respect to the Initial Warrant Shares.

 
(b)    Alternative B. The following proposed rights and benefits to SMC, as they
may be subsequently modified in writing pursuant to the request of the
Regulators and with the agreement of ACM and SMC, are collectively referred to
as the “Alternative B Consideration”:
 


(i)
SMC shall deliver to ACM $1,820,101.76 in full satisfaction of its payment and
other obligations under the SMC Note;

 


(ii)
ACM shall issue to SMC 242,681 shares of Class A Common Stock (the “New Common
Shares”); and

 


(iii)
ACM shall either (A) amend the Registration Rights Agreement pursuant to which
ACM granted to SMC certain incidental, or piggyback, rights to offer and sell
any or all of the Initial Warrant Shares pursuant to a registration statement
filed under the Securities Act, to provide such registration rights to SMC with
respect to the New Common Shares or (B) enter into a registration rights
agreement pursuant to which ACM shall grant to SMC registration rights with
respect to the New Common Shares substantially similar to the registration
rights previously granted to SMC under the Registration Rights Agreement with
respect to the Initial Warrant Shares.

 
(c)      New Alternatives. If (a) one or more Regulators propose rights and
benefits (other than those contemplated by Alternative A Consideration or
Alternative B Consideration) for delivery to SMC in consideration for the
surrender of the Remaining Warrant Shares to ACM and such rights and benefits
are acceptable to, and agreed upon by, each of ACM and SMC in their sole
discretion or (b) as the result of discussions between the Parties and the
Regulators in connection with the Parties’ obtaining of Required Approvals in
accordance with Subsection 2.1, other rights and benefits to be delivered to SMC
in consideration for the surrender of the Remaining Warrant Shares to ACM are
proposed that are acceptable to, and agreed upon by, each of ACM and SMC in
their sole discretion, each such set of rights and benefits shall be
collectively referred to as “New Alternative Consideration.”
 
2

--------------------------------------------------------------------------------

2.       Required Approvals.
 
2.1    Solicitation of Required Approvals. SMC shall use its reasonable best
efforts to obtain the Required Approvals with respect to each of the
Alternative A Consideration and the Alternative B Consideration by no later than
December 31, 2023 (such date, as it may be extended from time to time with the
written consent of both ACM and SMC, being referred to as the “Approval
Deadline”). If, at any time prior to the Approval Deadline, one or more
Regulators indicate that neither the Alternative A Consideration nor the
Alternative B Consideration will receive any of the Required Approvals, then
(a) each of ACM and SMC, in cooperation with the Regulators, shall use its
reasonable best efforts to identify and develop one or more proposals for New
Alternative Consideration, provided that in each case any such New
Alternative Consideration shall be subject to the approval of each of ACM and
SMC, which approval may be withheld in their sole discretion and (b) SMC shall
use its reasonable best efforts to obtain the Required Approvals with respect to
each such New Alternative Consideration by no later than the Approval Deadline.
 
2.2    Required Approvals Obtained. Upon the receipt of the Required Approvals
with respect to one or more of the Alternative A Consideration, the Alternative
B Consideration and any New Alternative Consideration, ACM and SMC shall:
 


(a)
if Required Approvals are received with respect to more than one of the
alternative proposals for consideration, within a reasonable time frame but in
any event within five business days from the earliest date on which both Parties
have been notified of the receipt of the Required Approvals, select and agree
upon the alternative proposal to be implemented;

 


(b)
reasonably agree on a date for the closing of the selected alternative proposal,
which date shall be no more than ten business days from the date the selection
pursuant to clause (a) is made or, if only one alternative proposal is approved,
from the date the notification of such approval is received;

 


(c)
use their reasonable best efforts to obtain any additional consents necessary or
reasonably desirable in order to effect the closing and to agree on any
additional documentation necessary for the delivery of the applicable
consideration; and

 


(d)
deliver the consideration contemplated by the selected alternative proposal,
together with any additional consents and other documents, and take such other
actions, as they may deem necessary or reasonably desirable in order to comply
with the Required Approvals with respect to the selected alternative proposal.

 
2.3    Required Approval Not Obtained. If, by the Approval Deadline, (a) the
Required Approvals have not been obtained with respect to at least one of the
Alternative A Consideration, the Alternative B Consideration and any New
Alternative Consideration and (b) SMC has not otherwise reached a new agreement
suitable to ACM, SMC and the Regulators with respect to the rights and benefits
to be received by SMC as consideration for its surrender of the Remaining
Warrant Shares to ACM (an “Updating Agreement”), then SMC and ACM hereby
acknowledge and agree that the cancellation of the SMC Note by ACM will
constitute full satisfaction and payment for SMC’s surrender of the Remaining
Warrant Shares to ACM in accordance with Section 1.1 and, accordingly, the SMC
Note shall be cancelled, and shall no longer be outstanding, effective as of 5
p.m., Eastern time, on the Approval Deadline. For clarity, and without limiting
the foregoing, at such time and on such date, ACM shall automatically, without
any further action on the part of ACM or SMC, irrevocably and unconditionally
release and forever discharge SMC of and from any and all rights, obligations,
promises, agreements, debts, losses, controversies, claims, causes of action,
liabilities, damages and expenses of any nature whatsoever, whether known or
unknown and whether asserted or unasserted, that ACM ever had or may have
against SMC arising under the SMC Note.
 
3

--------------------------------------------------------------------------------

3.       Representations and Warranties of ACM. ACM represents and warrants to
SMC as follows:
 
3.1     SMC Note. ACM is the sole owner and holder of the SMC Note and holds
beneficial and legal title to the SMC Note free and clear of any and all liens
or other encumbrances.
 
3.2    Authorization. All corporate action required to be taken to authorize ACM
to enter into and, except to the extent of any additional authorization required
with respect to the New Alternative Consideration or any Revised Agreement,
perform this Agreement has been taken.
 
3.3    Binding Obligation. This Agreement constitutes a valid and legally
binding obligation of ACM, enforceable against ACM in accordance with its terms
except (a) as limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally or (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (b) with respect to the enforceability of any New
Alternative Consideration or any Revised Agreement prior to the receipt of any
required authorizations.
 
3.1    Valid Issuance of Class A Common Stock. The New Warrant Shares or New
Common Shares, as applicable, if and when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable, and free of restrictions
on transfer other than restrictions on transfer under this Agreement and
applicable U.S. federal and state securities laws.
 
3.2    Governmental Consents and Filings. Except as required by the Required
Approvals or as may be required with respect to the New Alternative
Consideration or any Revised Agreement, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any national, provincial or local governmental authority of any
jurisdiction is required to be obtained by ACM in connection with the
consummation of the transactions contemplated by this Agreement.
 
3.3    Compliance with Other Instruments. ACM is not in violation or default
(a) of any provisions of its organizational documents, (b) of any instrument,
judgment, order, writ or decree, (c) under any note, indenture or mortgage, or
(d) under any lease, agreement, contract or purchase order to which it is a
party or by which it is bound, or, to its knowledge, of any provision of any
statute, rule or regulation applicable to ACM, the violation of which would have
a material adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property or operating results of ACM. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement will not, provided that ACM is
able to obtain (i) any additional consent that may be required with respect to
the New Alternative Consideration or any Revised Agreement and (ii) the consent
required by Section 13(m) of the Registration Rights Agreement to grant the
registration rights contemplated by the Alternative A Consideration and the
Alternative B Consideration, result in any such violation or be in conflict with
or constitute, with or without the passage of time and giving of notice, either
(x) a default under any such provision, instrument, judgment, order, writ,
decree, contract or agreement or (y) an event that results in the creation of
any lien, charge or encumbrance upon any assets of ACM or the suspension,
revocation, forfeiture, or nonrenewal of any material permit or license
applicable to ACM.
 
4

--------------------------------------------------------------------------------

4.       Representations and Warranties of SMC. SMC represents and warrants to
ACM as follows:
 
4.1    Remaining Warrant Shares. SMC is the sole owner of the Remaining Warrant
Shares and holds beneficial and legal title to the Remaining Warrant Shares free
and clear of any and all liens or other encumbrances. The Remaining Warrant
Shares represent all of the equity interests in ACM held by SMC.
 
4.2    Authorization. All corporate action required to be taken to authorize SMC
to enter into and, except to the extent of any additional authorization is
required with respect to the New Alternative Consideration or any Revised
Agreement, perform this Agreement has been taken.
 
4.3    Binding Obligation. This Agreement constitutes a valid and legally
binding obligation of SMC, enforceable against SMC in accordance with its terms
except (a) as limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally or (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (b) with respect to the enforceability of any New
Alternative Consideration or any Revised Agreement prior to the receipt of any
required authorizations.
 
4.4   Governmental Consents and Filings. Except as required by the Required
Approvals or as may be required with respect to the New Alternative
Consideration or any Revised Agreement, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any national, provincial or local governmental authority of any
jurisdiction is required to be obtained by SMC in connection with the
consummation of the transactions contemplated by this Agreement.
 
4.5    Compliance with Other Instruments. SMC is not in violation or default (a)
of any provisions of its organizational documents, (b) of any instrument,
judgment, order, writ or decree, (c) under any note, indenture or mortgage, or
(d) under any lease, agreement, contract or purchase order to which it is a
party or by which it is bound, or, to its knowledge, of any provision of any
statute, rule or regulation applicable to SMC, the violation of which would have
a material adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property or operating results of SMC. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement will not, provided that SMC is
able to obtain any additional consent that may be required with respect to the
New Alternative Consideration or any Revised Agreement, result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either (x) a default under any such provision,
instrument, judgment, order, writ, decree, contract or agreement or (y) an event
that results in the creation of any lien, charge or encumbrance upon any assets
of SMC or the suspension, revocation, forfeiture, or nonrenewal of any material
permit or license applicable to SMC.
 
4.6    Purchase Entirely for Own Account. SMC shall acquire, if and when
acquired, the New Warrant Shares or New Common Shares, as applicable, for
investment for its own account, not as a nominee or agent and not with a view to
the resale or distribution of any interest in the New Warrant Shares or New
Common Shares, as applicable. SMC has no present intention of selling, granting
any participation in or otherwise distributing any interest in the New Warrant
Shares or New Common Shares, as applicable. SMC does not presently have any
contract, undertaking, agreement or arrangement with any individual or entity to
sell, transfer or grant participations to either such individual or entity or
any third party, with respect to the New Warrant Shares or New Common Shares, as
applicable.


5

--------------------------------------------------------------------------------

4.7    Disclosure of Information. SMC has had an opportunity to discuss with
ACM’s management the business, management and financial affairs of ACM and ACM
Shanghai and the terms and conditions of the offering of the New Warrant Shares
or New Common Shares, as applicable, and SMC has had an opportunity to review
ACM Shanghai’s facilities. The foregoing, however, does not limit or modify the
representations and warranties of ACM in Section 3 or the right of SMC to rely
thereon.
 
4.8    Restricted Securities. SMC understands that if and when issued, the New
Warrant Shares or New Common Shares, as applicable, will not have been, and will
not be, registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act that depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
SMC’s representations as expressed in this Agreement. SMC understands that the
New Warrant Shares or New Common Shares, as applicable, are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to those laws, SMC must hold the New Warrant Shares or New Common
Shares, as applicable, indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available,
including a transfer outside of the United States in an offshore transaction in
compliance with Rule 904 under the Securities Act of (if applicable). SMC
acknowledges that ACM has no obligation to register or qualify for resale the
New Warrant Shares or New Common Shares, as applicable, except as set forth in
Subsections 1.2(a)(iii) and 1.2(b)(iii). SMC further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including the time and manner of sale, the holding
period for the New Warrant Shares or New Common Shares, as applicable, and on
requirements relating to ACM that are outside of SMC’s control and that ACM is
under no obligation, and may not be able, to satisfy.
 
4.9    Legends. SMC understands that if and when issued, (a) the Warrant and
(b) the New Warrant Shares or New Common Shares, as applicable, which will be
held in book-entry form, may be notated with restrictive legends as ACM and its
counsel deem necessary or advisable under applicable law or pursuant to this
Agreement, including a legend substantially to the following effect:
 
“THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933. SUCH SECURITIES MAY NOT BE SOLD, PLEDGED,
OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION FROM THE
REGISTRATION OF THE U.S. SECURITIES ACT OF 1933.”
 
4.10  Investor Status. SMC is an accredited investor as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act and is not a U.S. person as
defined in Regulation S under the Securities Act and the New Warrant Shares or
New Common Shares, as applicable, have not been offered or sold within the
United States as defined under the Securities Act. At the time of the
origination of discussion regarding the offer and sale of the New Warrant Shares
or New Common Shares, as applicable and the date of the execution and delivery
of this Agreement, SMC was at all times outside of the United States. SMC has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to receive the New Warrant Shares or New Common
Shares, as applicable, or any use of this Agreement, including (a) the legal
requirements within its jurisdiction for the purchase of the New Warrant Shares
or New Common Shares, as applicable, (b) any foreign exchange restrictions
applicable to such purchase, (c) any governmental or other consents that may
need to be obtained, (d) the income tax and other tax consequences, if any, that
may be relevant to the purchase, holding, redemption, sale, or transfer of the
New Warrant Shares or New Common Shares, as applicable, and (e) SMC’s receipt
and continued beneficial ownership of the New Warrant Shares or New Common
Shares, as applicable, will not violate any applicable securities or other laws
of SMC’s jurisdiction.
 
6

--------------------------------------------------------------------------------

5.       Miscellaneous.
 
5.1    Survival. Unless otherwise set forth in this Agreement, the
representations and warranties of each Party contained in this Agreement shall
survive the execution and delivery of this Agreement and shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of the other Party.
 
5.2    Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties to this Agreement or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
5.3    Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the General Corporation Law of the State of Delaware as to matters within the
scope thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of Delaware.
 
5.4     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Counterparts may be delivered via electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
5.5     Interpretation. For purposes of this Agreement:
 


(a)
headings used in this Agreement are for convenience of reference only and shall
not, for any purpose, be deemed a part of this Agreement;

 


(b)
references to a Section or Subsection refer to a Section or Subsection of this
Agreement, unless specified otherwise;

 


(c)
the words “include” and “including” shall not be construed so as to exclude any
other thing not referred to or described;

 


(d)
the word “or” is not exclusive;

 


(e)
the definition given for any term shall apply equally to both the singular and
plural forms of the term defined;

 


(f)
unless the context otherwise requires otherwise, references (i) to an agreement,
instrument or other document (including this Agreement) mean such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and (ii) to a statute
mean such statute as amended from time to time and include any successor
legislation thereto and any rules and regulations promulgated thereunder; and

 
7

--------------------------------------------------------------------------------


(g)
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 
5.6    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of (a) personal delivery to, or other actual receipt by, the Party
to be notified and (b) when sent, if sent by electronic mail during normal
business hours of the recipient, or, if not sent during the recipient’s normal
business hours, then on the recipient’s next business day. All communications
shall be sent to the respective Parties at their addresses or e-mail addresses
as set forth on the signature page, or to such address or e-mail address as
subsequently modified by written notice given in accordance with this
Subsection 5.6. If notice is given to ACM, a copy shall also be sent to Mark L.
Johnson at K&L Gates LLP, State Street Financial Center, 1 Lincoln Street,
Boston, Massachusetts 02111.
 
5.7    Attorneys’ Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of this
Agreement, the prevailing Party shall be entitled to reasonable attorneys’ fees,
costs and disbursements in addition to any other relief to which such Party may
be entitled.
 
5.8     Amendments. Any term of this Agreement may be amended or terminated only
with the written consent of the Parties.
 
5.9    Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
5.10  Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the Parties with respect to the subject
matter of this Agreement, and any other written or oral agreement relating to
the subject matter of this Agreement existing between the Parties is expressly
canceled.
 
5.11   Dispute Resolution.
 
(a)     The Parties (a) irrevocably and unconditionally submit to the
jurisdiction of the state courts of the State of Delaware and to the
jurisdiction of the U.S. District Court for the District of Delaware for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of
Delaware or the U.S. District Court for the District of Delaware, and (c) waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.
 
8

--------------------------------------------------------------------------------

(b)     Waiver of Jury Trial: Each Party waives its rights to a jury trial of
any claim or cause of action based upon or arising out of this Agreement or the
subject matter of this Agreement. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including contract claims,
tort claims (including negligence), breach of duty claims, and all other common
law and statutory claims. This Subsection 5.11(b) has been fully discussed by
each of the Parties and these provisions will not be subject to any exceptions.
Each Party further warrants and represents that it has reviewed this waiver with
its legal counsel, and that such Party knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.
 
[Remainder of Page Intentionally Left Blank]
 
9

--------------------------------------------------------------------------------

In Witness Whereof, the Parties have executed this Agreement as of the date
first written above.
 


ACM Research, Inc.
   

By:
/s/ Hui Wang


 
Name: Hui Wang
   
Title: CEO



 
Address:
42307 Osgood Road, Suite I
 
Fremont, CA 94539
 
United States of America





Shengxin (Shanghai) Management Consulting
Limited Partnership

   

By:
/s/ Steven Huang


 
Name: Steven Huang
   
Title: GP



 
Address:
Rm. 210-32, 2nd Fl. Building 1
 
38 Debao Rd.
 
Pilot Free Trade Zone
 
Shanghai, China



Signature Page to Share Transfer and Note Cancellation Agreement





--------------------------------------------------------------------------------